DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Sub-Species B2 in the reply filed on 08/18/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 in lines 1-2 recites the limitation “wherein at least two of the plurality of heating lines are different in at least one of a width, a length, and a thickness.” this is indefinite in that it is unclear whether or not the claim requires the two heating lines to be in the same heating unit or if one, some, or all of the heating units is individually required to have heating lines which are different in a width, a length or a thickness. For the purpose of examination the limitation has been interpreted as “wherein one or more of the heating units comprises at least two heating lines 
Claim 4 in lines 1-2 recites the limitation “wherein a width, a length, and a thickness among at least two of the plurality of heating lines is substantially identical.” this is indefinite in that it is unclear whether or not the claim requires the at least two heating lines to be in the same heating unit or if one, some, or all of the heating units is individually required to have heating lines which are substantially identical in width, length, and thickness. For the purpose of examination the limitation has been interpreted as “wherein one or more of the heating units comprises at least two heating lines of the plurality of heating lines in the same heating unit which are identical in width, length, and thickness”. 
Claim 5 in lines 1-2 recites the limitation “a resistance value among at least two of the plurality of heating lines is substantially identical.” this is indefinite in that it is unclear whether or not the claim requires the two heating lines to be in the same heating unit or if one, some, or all of the heating units is individually required to have heating lines which have substantially identical resistance values. For the purpose of examination the limitation has been interpreted as “wherein one or more of the heating units comprises at least two heating lines of the plurality of heating lines in the same heating unit which have a substantially identical resistance value”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiomi (US Pub. 20040207588).
As per claim 1, Shiomi teaches (in figures 4, 7, and 8) a liquid crystal device, comprising: a pair of substrates (111a and 111b); a liquid crystal (111c), disposed between the pair of substrates; and a plurality of heating units (111e and 111d in each of the areas Pa, Pb, and Pc), disposed on one of the pair of substrates (111a), wherein the plurality of heating units are separated from one another; wherein each of the plurality of heating units includes a first voltage line (electrodes 111e connected to control sections 7a, 7b, and 7c), a second voltage line (electrodes 111e connected to ground), and a plurality of heating lines (111d), and the heating lines are coupled between the first voltage line and the second voltage line (see figure 7 and paragraph 83).
As per claim 2, Shiomi teaches (in figures 4, 7, and 8) a multi-layer material structure (111d, 111e, and 112) disposed on one of the pair of substrates (111a), wherein the plurality of heating units (111e and 111d in each of the areas Pa, Pb, and Pc) are within the multi-layer material structure.
As per claim 4, Shiomi teaches (in figures 4, 7, and 8) that one or more of the heating units comprises at least two heating lines of the plurality of heating lines in the same heating unit which are identical in width, length, and thickness (see figure 7 and paragraph 82).
As per claim 5, Shiomi teaches (in figures 4, 7, and 8) that one or more of the heating units comprises at least two heating lines of the plurality of heating lines in the same heating unit which have a substantially identical resistance value (same shape and made of the same material see figure 7 and paragraphs 81-82).
As per claim 6, Shiomi teaches (in figures 4, 7, and 8) that a voltage difference between the first voltage line and the second voltage line of one of the plurality of heating units (heating unit connected to 7b) is different from a voltage difference between the first voltage line and the second voltage line of another of the plurality of heating units (heating unit connected to 7A) (see paragraph 84).
As per claim 7, Shiomi teaches (in figures 4, 7, and 8) a liquid crystal device, comprising: a pair of substrates (111a and 111b); a liquid crystal (111c), disposed between the pair of substrates; and a plurality of heating units (111e and 111d in each of the left half of area Pa, the right half of area Pa, area Pb, and area Pc as shown in figure 7), disposed on one of the pair of substrates (111a), wherein the plurality of heating units are separated from one another; wherein each of the plurality of heating units includes a first voltage line (left half of electrode 111e connected to control section 7a, right half of electrode 111e connected to control section 7a, 111e connected to control section 7b, and 111e connected to control section 7c), a second voltage line (left half of electrode 111e connected to ground in area Pa, right half of electrode 111e connected to ground in area Pa, 111e connected to ground in area Pb, and 111e connected to ground in area Pc), and a plurality of heating lines (111d), and the heating lines are coupled between the first voltage line and the second voltage line (see figure 7 and paragraph 83) wherein a first voltage difference between the first voltage line (left half of electrode 111e connected to control section 7a) and the second voltage line (left half of electrode 111e connected to ground in area Pa) of one of the plurality of heating units, and a second voltage difference between the first voltage line (right half of electrode 111e connected to control section 7a) and the second voltage line (right half of electrode 111e connected to ground in area Pa) of another of the plurality of heating units, wherein the one of the plurality of heating units is adjacent to the another of the plurality of heating units, and an absolute value of the first voltage difference is identical to an absolute value of the second voltage difference (connected to same voltage source 7a).
As per claim 8, Shiomi teaches (in figures 4, 7, and 8) that a voltage value of the first voltage line (electrode 111e connected to control sections 7a in area Pa) of one of the plurality of heating units is equal to a voltage value of the second voltage line (electrode 111e connected to ground in area Pb) of another of the plurality of heating units (equal when voltage source is turned off see paragraphs 85-87), wherein the one of the plurality of heating units is adjacent to the another of the plurality of heating units.
As per claim 13, Shiomi teaches (in figures 4, 7, and 8) a liquid crystal device, comprising: a pair of substrates (111a and 111b); a liquid crystal (111c), disposed between the pair of substrates; and a plurality of heating units (111e and 111d in each of the areas Pa, Pb, and Pc), disposed on one of the pair of substrates (111a), wherein the plurality of heating units are separated from one another; wherein the plurality of heating units includes a first voltage line (electrodes 111e connected to control sections 7a, 7b, and 7c), a second voltage line (electrodes 111e connected to ground), and a plurality of heating lines (111d), and the heating lines are coupled between the first voltage line and the second voltage line (see figure 7 and paragraph 83).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US Pub. 20040207588) as applied to claim 1 above and in view of Perrevoort et al. (DE 10127489 with reference made to provided machine translation and hereafter Perrevoort) and Jenkins et al. (US Pub. 20140263267 and hereafter Jenkins). 
As per claim 3, Shiomi does not teach that one or more of the heating units comprises at least two heating lines of the plurality of heating lines in the same heating unit which are different in at least one of a width, a length, and a thickness.
However, Perrevoort teaches (in figure 3) forming a display to have a circular shape in order to solved space and design specification problems (page 2 lines 9-11) which results in heating lines (20-25) of different lengths having non-uniform warming of the display (page 2 lines 11-12).
Additionally, Jenkins teaches (in figure 3) forming heating lines (361-363) of different length to have different widths in order to provide uniform heating (paragraph 37). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the display of Shiomi to have a circular shape such that the heating elements in Shiomi have different lengths in order to solve space and design specification problems as suggested by Perrevoort (page 2 lines 9-11) and to form the heating elements to have different widths in order to provide uniform heating as suggested by Jenkins (paragraph 37). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US Pub. 20040207588) as applied to claim 1 above and in view of Yokoyama et al. (US Pub. 20210027718 and hereafter Yokoyama), Perrevoort et al. (DE 10127489 with reference made to provided machine translation and hereafter Perrevoort), and Jenkins et al. (US Pub. 20140263267 and hereafter Jenkins). 
As per claim 11, Shiomi does not teach that the pair of substrates are oval.
However, Yokoyama teaches (in figure 3) forming a display (2) to be to be oval shape.  
Perrevoort teaches (in figure 3) that by forming a display to have a non-rectangular shape space and design specification problems are solved (page 2 lines 9-11) but that such a change results in heating lines (20-25) of different lengths having non-uniform warming of the display (page 2 lines 11-12).
Additionally, Jenkins teaches (in figure 3) forming heating lines (361-363) of different length to also have different widths in order to provide uniform heating (paragraph 37). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the display of Shiomi to have an oval shape such that the substrates in Shiomi also have an oval shape and heating elements in Shiomi have different lengths as suggested by Yokoyama and Perrevoort in order to solve space and design specification problems as taught by Perrevoort (page 2 lines 9-11) and to form the heating elements to have different widths in order to provide uniform heating as suggested by Jenkins (paragraph 37). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US Pub. 20130175255) is cited for teaching (in figures 1 and 2) a heating element having different length heating lines.
Tondu (US Pub. 20200215797) is cited for teaching (in figure 1) a heating element having heating lines (10) of different length and width. 
Shibata et al. (USP 5798499) is cited for teaching (in figures 3-5) a heating element having heating lines (6) which are different in length, width, and thickness. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871